NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0225n.06

                                           No. 21-5937


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                   Jun 06, 2022
                                                  )                            DEBORAH S. HUNT, Clerk
 JOSEPH JARVIS,
                                                  )
        Plaintiff-Appellant,                      )
                                                           ON APPEAL FROM THE UNITED
                                                  )
 v.                                                        STATES DISTRICT COURT FOR
                                                  )
                                                           THE WESTERN DISTRICT OF
                                                  )
 HINES FURLONG LINE, INC.,                                 KENTUCKY
                                                  )
        Defendant-Appellee.                       )
                                                                                         OPINION
                                                  )


Before: STRANCH, DONALD, and THAPAR, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Joseph Jarvis suffered a back injury while working

on an inland tug boat, the M/V Warren Hines, a vessel that was being repaired at a shipyard in

Paducah, Kentucky. Alleging that he held the status of seaman, Jarvis brought a personal injury

suit under the Jones Act and general maritime law. The district court granted summary judgment

to Jarvis’s employer, Hines Furlong Line, Inc. Because the Warren Hines was not in navigation

and, therefore, Jarvis was not a seaman under the Jones Act, we AFFIRM.

                                     I.   BACKGROUND

       Hines Furlong owns the vessel M/V Warren Hines, which is “an inland tug boat” that was

built in 1983. The vessel was at the National Maintenance shipyard in Paducah, Kentucky, “for

complete refurbishment” from September 2017 to June 2019. It is undisputed that the Warren

Hines “underwent many repairs” during its time at the shipyard. Hines sent “a couple” of workers

like Jarvis to the shipyard to work on the vessel to do things such as “demolition work,” “painting,”

“helping with plumbing,” “pulling wires,” and “chipping.” Jarvis served as a deckhand on working
No. 21-5937, Jarvis v. Hines Furlong Line, Inc.


tugboats but moved to work on the Warren Hines repairs in April 2018 after his doctor diagnosed

him with a nonoccupational illness and placed him on light duty.1

           Danny Whitford, Hines Furlong’s Vice President of Operations, is “heavily involved” in

the maintenance side of the company and primarily works “in new construction and

refurb[ishments].” Smith Freeman is a Hines employee. Both are familiar with the refurbishment

of the Warren Hines tug boat. The vessel had “extensive hull work” done because, as Jarvis

explained, “a lot of the hull had to be replaced.” The refurbishment included completely removing

and replacing the interior with “all new finish work, a lot of electrical work, [and] plumbing.” The

fuel tanks also were “cleaned and emptied,” so “the boat did not have any fuel, lube oil, [or]

anything of that nature on it.” The repairs also included “bow work,” a “[n]ew cooling system for

the engines, [and] some hull plating that . . . needed to be replaced.”2 There were also repairs to

“a hole in the starboard fore compartment.”

           During the repairs, there were unexpected delays. For example, some unanticipated hull

work delayed the repairs by at least three months. In another instance, a “bent shaft in a gearbox”

caused a four week delay.

           During its time at National Maintenance, the Warren Hines did not leave the shipyard, but

it was on dry dock on two occasions. The first time the vessel was on dry dock was to remove “all

the drive gear, propellers, shafts, [and] rudders . . . so that it could be in a repair process.” Then,

the vessel was in water for “[s]everal months” before it was on dry dock a second time to “put

everything back in it that had been removed.” Ultimately, the repairs were extensive enough that


1
    Jarvis was released for full duty in “May or June of 2018.”
2
  The water pumps, which were replaced, “distribut[e] water and coolant through the main engines.” There are two
engines on the vessel and there are two water pumps per engine. A port engineer did some work on the engines and
Jarvis assisted with the main engines, which included “getting sand and grit from all the sand blasting out of the main
engines and doing a flush of the main engines and maintenance [, and] putting filters on.”


                                                           -2-
No. 21-5937, Jarvis v. Hines Furlong Line, Inc.


the vessel “wasn’t even capable of floating in the water” when it was on dry dock, where it was

“for the most part” during the repair process. When the vessel needed to be moved around the

shipyard, it had to be pulled by a harbor tug.

         When Jarvis was injured on the Warren Hines in April 2019, the repairs were mostly done,

and Hines Furlong was trying to get the vessel out in June.

         Jarvis brought a statutory claim, alleging negligence under the Jones Act, a statute that

covers personal injury claims for “seaman injured in the course of employment,” 46 U.S.C.

§ 30104. He also sued under the general maritime law,3 claiming that the vessel was unseaworthy

and that he is entitled to maintenance and cure benefits. 4 Finding that Jarvis was not a seaman

under the Jones Act, the district court granted summary judgment in favor of Hines Furlong.

                                     II.   STANDARD OF REVIEW

         We review a district court’s grant of summary judgment de novo. Briggs v. Univ. of

Cincinnati, 11 F.4th 498, 507 (6th Cir. 2021). Summary judgment is proper when the record,

viewed in the light most favorable to the nonmoving party, “shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).




3
  “[U]nder ‘the general maritime law ... a vessel and her owner ... were liable to an indemnity for injuries received by
a seaman in consequence of the unseaworthiness of the ship and her appliances.” The Dutra Grp. v. Batterton, 139 S.
Ct. 2275, 2281 (2019) (quoting Pacific S. S. Co. v. Peterson, 278 U.S. 130, 134 (1928)).
4
  “‘Maintenance and cure’ is the right of ‘the seaman, ill or injured in the service of the ship without willful
misbehavior on his part[ to] wages to the end of the voyage and subsistence, lodging, and medical care to the point
where the maximum cure attainable has been reached.’” The Dutra Grp., 139 S. Ct. at 2288 n.2 (Ginsburg, J.
dissenting) (alteration in original) (quoting 2 R. Force & M. Norris, The Law of Seaman § 26:1, p. 26–4 (5th ed.
2003)); Arnold, 196 F. App’x at 334 (describing maintenance and cure as “the right to be cared for and paid wages
during the voyage.”).


                                                          -3-
No. 21-5937, Jarvis v. Hines Furlong Line, Inc.


                                     III.   DISCUSSION

       The Jones Act provides a statutory negligence cause of action. Atl. Sounding Co. v.

Townsend, 557 U.S. 404, 415 (2009). Under the Act, a “seaman injured in the course of

employment” may bring a suit against the employer. 46 U.S.C. § 30104. The statute does not

define who qualifies as a “seaman” under the Act. Arnold v. Luedtke Eng’g Co., 196 F. App’x

331, 334 (6th Cir. 2006).

       To assess whether Jarvis is a seaman under the Jones Act, the Supreme Court has

established a two-part test. First, “an employee’s duties must ‘contribut[e] to the function of the

vessel or to the accomplishment of its mission.’” Chandris, Inc. v. Latsis, 515 U.S. 347, 368

(1995) (alteration in original) (quoting McDermott Intern., Inc. v. Wilander, 498 U.S. 337, 355

(1991)). Second, “a seaman must have a connection to a vessel in navigation (or to an identifiable

group of such vessels) that is substantial in terms of both its duration and its nature.” Id.

       Jarvis presents reasoned arguments regarding his duties as an employee, but his case is

appropriately resolved on whether the Warren Hines meets the requirement of being “a vessel in

navigation.” Jarvis argues that the Warren Hines was in navigation because it was in the water at

points during its repair. Hines responds that the repairs were so extensive that the Warren Hines

did not meet the requirement of being in navigation. Whether a vessel is in navigation is a

“fact-intensive” inquiry that is normally resolved by a jury, not the court. Id. at 373. But when

the law and facts “reasonably support only one conclusion” the court can decide the issue. Id.

       When determining whether a vessel is in navigation, we consider “whether the craft is

‘used, or capable of being used’ for maritime transportation” and ask if its use “is a practical

possibility or merely a theoretical one.” Stewart v. Dutra Const. Co., 543 U.S. 481, 496 (2005)

(unattributed internal quotation marks in original) (defining the term “in navigation” under the



                                                 -4-
No. 21-5937, Jarvis v. Hines Furlong Line, Inc.


Longshore and Harbor Workers’ Compensation Act); Williams v. Avondale Shipyards, Inc.,

452 F.2d 955, 958 (5th Cir. 1971) (defining the term “in navigation” under the Jones Act as

“engaged in an instrument of commerce and transportation on navigable waters.”).

       If a vessel is under repair, the extent of the repairs bears on whether the vessel is capable

of being used for transportation. Generally, if a vessel is “at anchor, berthed, or at dockside” and

is undergoing repairs and not voyaging, it does not stop being in navigation. Chandris, 515 U.S.

at 373–74, (quoting DiGiovanni v. Traylor Bros., Inc., 959 F.2d 1119, 1121 (1st Cir 1992) (en

banc)). But “[a]t some point . . . repairs become sufficiently significant that the vessel can no

longer be considered in navigation.” Id. at 374. Thus, vessels undergoing minor repairs can be in

navigation, while vessels undergoing major overhauls or renovations can be taken out of

navigation. Id.

       We focus on “the status of the ship, the pattern of the repairs, and the extensive nature of

the work contracted to be done” to determine how significant the repairs are. Id. (quoting West v.

United States, 361 U.S. 118, 122 (1959)); Wixom v. Boland Marine & Mfg. Co., 614 F.2d 956, 957

(5th Cir. 1980) (explaining that “the court should look at the extent and nature of the repair

operations and who controls them.”); see Stewart v. Magnum Transcon. Corp., 81 F. Supp. 2d 753,

756 (S.D. Tex. 2000) (“[T]he Court looks to the time and cost required for the repair work, as well

as whether the ship’s power is secured or dismantled and whether the ship’s crew is dismissed.”).

       The question that remains is what qualifies as a major renovation. Our sister circuits have

addressed that issue. In McKinley v. All Alaskan Seafoods, Inc., 980 F.2d 567 (9th Cir. 1992), the

defendant spent 17 months and over 14 million dollars converting an oil ship to a seafood

processing ship. Id. at 568. The renovations included, for example, stripping off everything above

the main deck; enclosing a large hole through the hull and decks; adding a deck, crew spaces, and



                                                -5-
No. 21-5937, Jarvis v. Hines Furlong Line, Inc.


equipment; pouring a concrete floor; installing elevators; and general cleaning and painting. Id. at

570–71. The court held that the vessel was not in navigation because it “was undergoing a major

conversion process, which included its move to Tacoma, Washington for completion.” Id. at 572.

       The Fifth Circuit in Wixom similarly held that a vessel was not in navigation where the

repairs on the ship took nearly three years and exceeded 25 million dollars. 614 F.2d at 957. The

court considered several factors: the “ship’s captain and crew were not aboard the vessel, . . .

responsibility for the ship was vested entirely in [the defendant],” “[t]he work performed on the

vessel included major structural changes such as the addition of a section to the deckhouse and of

a forward mast,” and at a certain point the “engine and propellers were inoperable.” Id.

       Like the vessels in McKinley and Wixom, the Warren Hines was at the shipyard for well

over a year—in fact, almost two years. And like the vessel in Wixom, the Warren Hines crew was

not aboard the vessel (with the exception of the engineers who were needed for the repairs).

       The record reveals that the Warren Hines was undergoing repairs comparable to those in

McKinley and Wixom: there was “extensive hull work” such that “a lot of the hull had to be

replaced”; the old interior was removed and replaced with a new interior that had “all new finish

work, a lot of electrical work, [and] plumbing”; the fuel tanks were “cleaned and emptied”; the

water pumps were replaced; work on the main engines included a “[n]ew cooling system for the

engines”; and there was bow work done. Workers sent to the vessel, like Jarvis, did things such as

“demolition work,” “painting,” “helping with plumbing,” “pulling wires,” and “chipping.” The

vessel spent most of its time on dry dock during the repair process, and it “wasn’t even capable of

floating in the water” during that time.

       Jarvis does not dispute that these repairs occurred or that the hull work was “extensive”;

instead, he claims that there is an issue of material fact because the Warren Hines was placed into



                                                -6-
No. 21-5937, Jarvis v. Hines Furlong Line, Inc.


the water after each time it was on dry dock and was moved to various locations in the shipyard

while in the water. But he does not provide case support for his argument that a vessel that is in

water for “[s]everal months” in between being placed on dry dock and that required a tug to be

moved because it lacked operational engines qualifies as a vessel in navigation. The fact that the

vessel was placed in water on occasions during its repair is insufficient to show that it was “‘used,

or capable of being used’ for maritime transportation.” Stewart, 543 U.S. at 496 (unattributed

internal quotation marks in original). The full facts of the case must be reviewed. Here, the length

of time it took to make the repairs, see Magnum Transcon. Corp., 81 F. Supp. 2d at 756, the fact

that the crew was not aboard the vessel, see Wixom, 614 F.2d at 957, “the pattern of the repairs,

and the extensive nature of the work . . . done,” see Chandris, 515 U.S. at 374 (quoting West, 361

U.S. at 122), taken together lead to the conclusion that the Warren Hines vessel was not in

navigation.

                                    IV.    CONCLUSION

       Because the Warren Hines was not in navigation, Jarvis is not entitled to seaman status as

a matter of law. We AFFIRM.




                                                -7-